PER CURIAM.
Appellants, former employees of the City of Miami Beach, seek review of an order denjdng their petition for certiorari directed to the Miami Beach Personnel Board, which upheld their discharge from employment because of habitual absence from duty and for absence without leave.
Inherent in the trial court’s denial of the relief sought by certiorari was a. finding that there was substantial competent evidence to support the findings of the Personnel Board. See: Hammond v. Curry, 153 Fla. 245, 14 So.2d 390; Nelson v. State ex rel. Quigg, 156 Fla. 189, 23 So.2d 136; Pauline v. Lee, Fla.App.1962, 147 So.2d 359. The order of the trial court arrived in this' court with a presumption of correctness. See: Salter v. Knowles, Fla.App.1957, 97 So.2d 138; Lenchner v. City of Miami Beach, Fla.App.1963, 156 So.2d 767. It was incumbent upon the appellants to demonstrate error in the action of the trial court.. See: Morris v. City of Hialeah, Fla.App. 1962, 140 So.2d 615; Lenchner v. City of Miami Beach, supra.
*466From a review of the record in this case, it is apparent that there was substantial competent evidence to support the action of the Personnel Board, particularly when the parties stipulated that the appellants were absent without appropriate leave under the personnel rules and, the appellants having failed to indicate where the trial judge departed from the applicable law, the order denying their writ of certiorari is therefore affirmed.
Affirmed.